Case 1:19-cv-03859-RPK-VMS Document 15 Filed 10/25/19 Page 1 of 2 PageID #: 73




GEORGIA M. PESTANA                                          THe Crrv oF NEWYonr                         COREY S. SI{OOCK
A   cting   C orpora   I   io,1 C ounse   I                                                                    Senior Counsel
                                                        LAW DEPARTMENT                                  phone: (212) 356-5051
                                                                                                        cshoobk@law.nyc.gov
                                                                1OO CHURCH STREET
                                                               NEW YORK, N.Y. IOOOT



                                                                                      October 25,2019

BY ECF
Honorable Vera M. Scanlon
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                 Re:          Kenneth V. Iacone. Sr. v . 123'd Precinct. et al.
                                              l9 Civ.38s9 (KAM) (VMS)

Your Honor'

             I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
Counsel of the City of New York ("the Office"), and the attorney assigned to the above-
referenced case. This Office writes to respectfully request guidance from the Court with respect
to the Court's Order dated October 76,2019. See ECF No. 14.
               As the Court is aware, on October 15,2019, this Office, as attorney for the City of
New York ("the City"), applied to this Court for, inter alia,relief of any obligation to respond to
the complaint as the City is not a party to this action. See ECF No. 13. Moreover, as no
individual deferidants have yet been added to the complaint nor have any individual defendants
been served with a sllrnmons and complaint, this Office cannot undertake representation of them.
See ECF No. 13. Therefole, this Office lacks standing to respond to the complaint. See ECF No.
13.

              While the Court granted this Office's request in the alternative for an
enlargement, the Court's October 16tl'Order instructed all "Defendants" to respond to the
complaint, but did not address: (l) the City's position as a non-party; (2) this Office's lack of
standing to respond to the complaint on the grounds stated in the October l5tl'application; or (3)
the lack of service of process on any individual defendant, should any be deemed added as a
party. See ECFNo. 14. In the interests of clarity, this Office lespectfully requests that this Court
revisit tliis Office's October 15tl' application to resolve those outitanding issJes.
             Additionally, the text of the Court's October l6tl' Order specifies that the
conference now scheduled for December 11,2019 is a telephonic conference, however, the
Case 1:19-cv-03859-RPK-VMS Document 15 Filed 10/25/19 Page 2 of 2 PageID #: 74




Initial Conference Order attached thereto directs all attorneys and pro se pafties to appear for the
conference in person. See ECF No. 14. When this Offrce conferred with pro se Plaintiff by
telephone on October 75,2019, Plaintiff indicated that he expected to remain incarcerated in his
cunent facility for another approximately four to five months from that date. Accordingly, this
Office requests clarification as to the manner in which the conference is to proceed, if at all, after
Your Honor rules on the outstanding issues raised herein.
                In conclusion, this Office respectfully requests guidance from the Court as to how
to interpret the Courl's Order, dated October 16, 2019, and to resolve the issues of standing
raised in its October l5tl' application.
               This Office thanks the Court for its attention to this matter.


                                                              Respectfully submitted,
                                                                 ?

                                                                       Shoock
                                                              Senior Counsel
                                                              Special Federal Litigation Division
cc     Kenneth V. Iacone, Sr. (By Mail)
       Plaintiff Pro Se
       sBr #5679908
       Southern State Prison
       UNit 3, R, C 5-B
       4295 Plotfie 47
       Delmont, New Jersey 0831 14




                                                  2
